     Case: 1:12-cr-00589-DAP Doc #: 385 Filed: 10/06/20 1 of 1. PageID #: 4154




                                                                                    Granted.
                         IN THE UNITED STATES DISTRICT COURT                        It is SO ORDERED.
                          FOR THE NORTHERN DISTRICT OF OHIO                         s/Dan Aaron Polster
                                   EASTERN DIVISION                                 United States District Judge
                                                                                    Oct. 6
 DWIGHT HERRERA,                                      )   CASE NO.: 1:12-CR-589
                                                      )
                Defendant,                            )   JUDGE JOHN R. ADAMS
                                                      )
         v.                                           )
                                                      )
 UNITED STATES OF AMERICA,                            )   MOTION FOR LEAVE TO FILE
                                                      )   RESPONSE UNDER SEAL
                 Plaintiff.                           )


       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Margaret A. Sweeney, Assistant United States Attorney, and hereby

requests that this Honorable Court issue and order permitting the government to file its response

in opposition to the defendant’s motion for compassionate release under seal. The government’s

response contains sensitive information. Accordingly, the government requests that this Court

permit leave to file its response under seal.



                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney

                                                By:       /s/ Margaret A. Sweeney
                                                          Margaret A. Sweeney (OH: 0086591)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3990
                                                          (216) 522-7499 (facsimile)
                                                          Margaret.Sweeney@usdoj.gov
